DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Application Status
This action is written in response to applicant's Amendments and Remarks filed 23 December 20 in response to the Office Action of 02 September 2020. Claims 1, 6, 12, and 22 are amended. Claims 1-6, 12, 16-19, and 22 are pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.


Withdrawn - Claim Rejections - 35 USC § 102
The affidavit under 37 CFR 1.132 filed 23 December 2020 is sufficient to overcome the rejection of claims 1-9, 12-19, and 22 based upon Hsieh (Hsieh et. al. (2018) Applied and .

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims 1-9, 12-19, and 22 set forth in the Office action on 02 September 2020 sets forth under 35 U.S.C. 103 as being unpatentable over Schirmer 2016 (US 2016/0130616) in view of Liang (Liang et. al. (2016) Applied and Environmental Microbiology 82(2), 608-619), Nie (Nie et. al. (2013) Plos One 8(8), 1-11), Schirmer 2008 (US 2008/0293060), CP000514.1 (Genbank Accession sequence for Marinobacter aquaeolei VT8, complete genome, priority to 28-Jan-2014), and Julsing (Julsing et. al. (2012) Applied and Environmental Microbiology 78(16), 5724-5733)  has been withdrawn due to applicant’s amendment to the claim 1: “the CYP153A is reconstructed to exclude a transposon at a position corresponding to an amino terminus of the ferredoxin”. Additionally Applicant’s arguments have been acknowledged and found persuasive. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is provided in the Office action mailed 02 September 2020 on pages 8-13, and Nie (Nie et. al. 2014. Applied Microbiology and Biotechnology volume 98, pages163–173) who teaches that in alkane-degrading Gram-positive actinomycetes, the CYP153 genes have frequently been found flanking with the insertion sequences and genes coding for transposase [pg. 172, col. 1, para 2]. This disclosure nor does the prior art teach or suggest an obviousness rationale to use a reconstructed CYP153A operon in which a transposon at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 12, 16-19, and 22 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.N.G./Examiner, Art Unit 1636   
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636